     Case 2:20-mj-09061-RBM Document 9 Filed 07/01/20 PageID.17 Page 1 of 1




 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT

 6                          SOUTHERN DISTRICT OF CALIFORNIA

 7   UNITED STATES OF AMERICA,                      Case No.
 8                           Plaintiff,             I N F O R M A T I O N
 9        v.                                        Title 21, U.S.C.,
                                                    Secs. 952 and 960 - Importation
10   JUSTIN LEE WILEY,                              of (Felony)
11                           Defendant.
12
          The United States Attorney charges:
13
          On   or   about   April   1,    2020,    within   the   Southern   District   of
14
     California, defendant, JUSTIN LEE WILEY, did knowingly and intentionally
15
     import 500     grams   and   more,   to wit:       approximately   2.43   kilograms
16
     (5.36 pounds) of a mixture and substance containing a detectable amount
17
     of Methamphetamine, a Schedule II Controlled Substance, into the United
18
     States from a place outside thereof; in violation of Title 21, United
19
     States Code, Sections 952 and 960.
20
          DATED: _______________.
21
                                                  ROBERT S. BREWER, JR.
22                                                United States Attorney
23

24                                                s/ Amanda T. Muskat
                                                  AMANDA T. MUSKAT
25                                                Assistant U.S. Attorney
26

27

28 ATM:sc:7/1/2020
